                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

  UNITED STATES OF AMERICA

                v.                                            CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC


             DEFENDANTS’ MOTION FOR LEAVE TO FILE RESPONSE
      TO GOVERNMENT’S SUR-REPLY REGARDING MOTION TO DISMISS THE
           INDICTMENT FOR COMPOUND GRAND JURY MISCONDUCT

         Defendants Indivior Inc. and Indivior PLC (“Indivior”) respectfully request leave to file a

  brief response to the government’s Sur-Reply Regarding Indivior’s Motion to Dismiss the

  Indictment (ECF No. 157), filed under seal on September 19, 2019, to address the record that

  contradicts representations made by the government in its Sur-Reply. We have consulted with the

  government and it takes no position on this motion.



   Dated: September 25, 2019                        Respectfully submitted,

                                                    INDIVIOR INC. (a/k/a Reckitt Benckiser
                                                    Pharmaceuticals Inc.) and INDIVIOR PLC

                                                    /s/ Thomas J. Bondurant, Jr.
                                                    By Counsel

                                                   Thomas J. Bondurant (VSB No. 18894)
                                                   Gentry Locke
                                                   10 Franklin Road SE
                                                   Roanoke, Virginia. 24022
                                                   (540) 983-9389
                                                   bondurant@gentrylocke.com

                                                   Jennifer S. DeGraw (VSB No. 89962)
                                                   Gentry Locke


                                      -1-
Case  1:19-cr-00016-JPJ-PMS Document 166 Filed 09/25/19 Page 1 of 3 Pageid#: 1377
  23059/1/9029753v1
                                         10 Franklin Road SE
                                         Roanoke, Virginia. 24022
                                         (540) 983-9445
                                         degraw@gentrylocke.com

                                         James M. Gross (admitted pro hac vice)
                                         Jones Day
                                         250 Vesey Street
                                         New York, New York 10281
                                         (212) 326-3733
                                         jgross@jonesday.com

                                         James P. Loonam (admitted pro hac vice)
                                         Jones Day
                                         250 Vesey Street
                                         New York, New York 10281
                                         (212) 326-3808
                                         jloonam@jonesday.com

                                         Peter J. Romatowski (admitted pro hac vice)
                                         Jones Day
                                         51 Louisiana Avenue NW
                                         Washington, D.C. 20001
                                         (202) 879-7625
                                         pjromatowski@jonesday.com

                                         James R. Wooley (admitted pro hac vice)
                                         Jones Day
                                         901 Lakeside Avenue
                                         Cleveland, Ohio 44114
                                         (216) 586-7345
                                         jrwooley@jonesday.com




                                      -2-
Case  1:19-cr-00016-JPJ-PMS Document 166 Filed 09/25/19 Page 2 of 3 Pageid#: 1378
  23059/1/9029753v1
                                 CERTIFICATE OF SERVICE

         I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 25th day of September, 2019.


                                                 /s/ Thomas J. Bondurant, Jr.
                                                 Counsel for Defendants




                                               -3–
 23059/1/9029753v1
Case 1:19-cr-00016-JPJ-PMS Document 166 Filed 09/25/19 Page 3 of 3 Pageid#: 1379
